872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAVID WOLCOTT KENDALL MEMORIAL SCHOOL a/k/a Kendall Schoolof Design, Petitioner, Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner,Kendall Faculty Association, MEA/NEA, Intervenor.
Nos. 87-5381, 87-5462.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1989.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

JUDGMENT

1
THIS CAUSE came on to be heard upon a petition filed by David Wolcott Kendall Memorial School a/k/a Kendall School of Design, to review an order of the National Labor Relations Board issued against said Petitioner, its officers, agents, successors, and assigns, on March 20, 1987, and upon a cross-application filed by the National Labor Relations Board for enforcement of said order.  The Court heard argument of respective counsel on July 18, 1988, and has considered the briefs and transcript of record filed in this cause.  On January 18, 1989, the Court, being fully advised of the premises, handed down its opinion granting enforcement, as modified, of the Board's Order.  In conformity therewith, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Petitioner, David Wolcott Kendall Memorial School a/k/a Kendall School of Design, Grand Rapids, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Refusing to bargain with Kendall Faculty Association, MEA/NEA (hereinafter called the Union) as the exclusive bargaining representative of the employees in the bargaining unit.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the National Labor Relations Act (hereinafter called the Act).


5
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


6
(a) On request, bargain with the Union as the exclusive representative of the employees in the following appropriate unit on terms and conditions of employment and, if an understanding is reached, embody the understanding in a signed agreement:


7
All teaching faculty, but does not include office employees, maintenance personnel, or supervisors.


8
(b) Post at its facility in Grand Rapids, Michigan, copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by the Petitioner's authorized representative, shall be posted by the Petitioner immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Petitioner to ensure that the notices are not altered, defaced, or covered by any other material.


9
(c) Notify the aforesaid Regional Director in writing within 20 days from the date of this Judgment what steps the Petitioner has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

10
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


11
APPEALS GRANTING ENFORCEMENT, AS MODIFIED, OF AN

ORDER OF THE NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

12
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


13
WE WILL NOT refuse to bargain with Kendall Faculty Association, MEA/NEA as the exclusive representative of the employees in the bargaining unit.


14
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


15
WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bargaining unit:


16
All teaching faculty, but does not include office employees, maintenance personnel, or supervisors.


17
DAVID WOLCOTT KENDALL MEMORIAL SCHOOL, a/k/a KENDALL SCHOOL OF DESIGN


18
(Employer)

Dated ________ By ____________________

19
(Representative)


20
(Title)


21
This is an official notice and must not be defaced by anyone.


22
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Patrick V. McNamara Federal Building, 477 Michigan Avenue., Room 300, Detroit, Michigan 48226, Telephone 313-226-3244.